WALKER & PESKIND, PLLC

Attorneys and Counselors
16100 North 71st Street, Suite 140

Scottsdale, AZ 85254

Telephone: (480) 483-6336

h. ww bb

oOo 6 NY DBD A

10
11
12
13
14
15
16
17
18
19
20
21
22

23

24
25
26
27
28

 

Case 2:07-cv-02513-GMS Document 2334-1 Filed 11/05/18 Page 1 of 10

Richard K. Walker, SBN 004159

WALKER & PESKIND, PLLC

16100 N. 71 Street, Suite 140

Scottsdale, Arizona 85254-2236
rkw(@azlawpartner.com

Phone: (480) 483-6336

Facsimile: (480) 483-6337

Counsel for Defendant Maricopa County, Arizona

IN THE UNITED STATES DISTRICT COURT FOR

THE DISTRICT OF ARIZONA

Manuel de Jesus Ortega Melendres, et al, CASE NO.: 2:07-CV-02513-GMS

Plaintiffs,
DECLARATION OF RICHARD K.
vs. WALKER

Joseph M. Arpaio, et al.,

Defendants. [Assigned to Judge G. Murray Snow]

 

 

I, Richard K. Waiker, declare the following:

1. I have personal knowledge of the matters and facts stated in this
Declaration, I am submitting the Declaration in support of Defendant Maricopa County,
Arizona’s (“the County”) Response in Opposition to Plaintiffs’ Motion to Extend Victim
Compensation Program Claims Period.

2. I am a member of the firm of Walker & Peskind, PLLC, and my firm and I
have been counsel of record to the County in this matter since April 17, 2015.

. 3. As counsel to the County, I participated actively in the negotiations over

several months with counsel for the Plaintiffs and counsel for then Sheriff Joseph M.

 

 
16100 North 71st Street, Suite 140

WALKER & PESKIND, PLLC
Attorneys and Counselors

Scottsdale, AZ 85254
Telephone: (480) 483-6336

» WwW

Oo CO SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:07-cv-02513-GMS Document 2334-1 Filed 11/05/18 Page 2 of 10

Arpaio (“Sheriff Arpaio”), in an effort to reach agreement on as many terms as possible
for a program to provide a voluntary, alternative means for obtaining redress by any
individuals who were injured as a result of violations of the Preliminary Injunction
entered by the Court in this matter on December 23, 2011 (Doc. 494). |

3. I received Plaintiffs’ initial written proposal for a victim compensation
program via email from Plaintiffs’ counsel on October 20, 2015. A true and correct copy
of that proposal is attached hereto as Exhibit “A.”

A, One of the provisions of Plaintiffs’ initial proposal stated: “The [earlier]
BrownGreer proposal does not identify a timeframe within which claimants must submit
a claim, but Plaintiffs suggest a timeframe of one year from the start of the program.” Jd.
at 3.

5. Counsel for Sheriff Arpaio and I both agreed to Plaintiffs’ proposed one-
year timeframe for submission of claims in a conference call with Plaintiffs’ counsel the
following day, October 21, 2015.

6. At no point during the negotiations that ensued over the next several
months up to the parties’ Joint Submission regarding the victim compensation program
on July 19, 2016 (Doc. 1747) and the issuance of the Court’s August 19, 2016 Order
setting the terms of the program (Doc. 1791), did any party question whether the one-year
period for claim submissions was sufficient, and no suggestion was made by any party

that a longer claim submission period be considered.

 

 
WALKER & PESKIND, PLLC

Attomeys and Counselors
16100 North 71st Street, Suite 140

Scottsdale, AZ 85254

Telephone: (480) 483-6336

i)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

4a DB A Se Ww

 

Case 2:07-cv-02513-GMS Document 2334-1 Filed 11/05/18 Page 3 of 10

I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge, information and belief.

DATED this 5" day of November, 2018.

 

 

 
Case 2:07-cv-02513-GMS Document 2334-1 Filed 11/05/18 Page 4 of 10

EXHIBIT "A"
Case 2:07-cv-02513-GMS Document 2334-1 Filed 11/05/18 Page 5 of 10

CONFIDENTIAL SETTLEMENT COMMUNICATION
SUBJECT TO FEDERAL RULE OF EVIDENCE 408

COVINGTON & BURLING Lip

October 20, 2015

Memorandum — Response to BrownGreer and Defendants’ Proposals
for Compensation Methodology

 

I. Third-Party, Neutral Claims Administrator

1.

2,

II. Notice Pian

Plaintiffs support appointing BrownGreer to be the neutral, third-party
administrator to manage the notice, claims evaluation, and award
distribution process. The firm has a great deal of experience in the area
and demonstrated track record of success.

Compensation to BrownGreer for its services will be paid by Defendants.

A, Individual Notice

1,

In addition to providing individual notice to those for whom addresses are
available, Plaintiffs suggest that resources be made available for
BrownGreer to utilize skip tracing or similar services to find individuals’
current addresses using all available information.

Plaintiffs would add that any notice letter or packet mailed to potential
claimants (or any other materials) shall be in a language that potential
claimants can understand. At a minimum, documents should be in
English and Spanish.

B. Publication Notice

1.

Publication notice needs to be provided to the target audience in Phoenix,
Arizona, and also in regions in the U.S. outside of Maricopa County and
internationally (e.g., Mexico, Honduras and Guatemala) where available
information indicates potential claimants or their family members reside.
That part of BrownGreer’s proposal is less developed, so Plaintiffs have
included some ideas for outreach in Mexico below.

Radio

a. The radio campaign should run for at least 60 days. Plaintiffs have
revised this significantly downward from their original proposal of
three months to two years in an effort to reach a compromise. To
Case 2:07-cv-02513-GMS Document 2334-1 Filed 11/05/18 Page 6 of 10

CONFIDENTIAL SETTLEMENT COMMUNICATION

COVINGTON & BURLING itp SUBJECT TO FEDERAL RULE OF EVIDENCE 408

Page 2

further reduce cost, Plaintiffs are willing to agree to a smaller
number of stations for the campaign.

b. Plaintiffs specifically request that a spot be secured on Radio
Bilingue, a leading Latino public radio network reaching listeners
in Maricopa County and along the U.S./Mexico border.

3. Print

a. Plaintiffs agree with running ads in La Voz—Phoenix and Prensa
Hispana. Ads should be a combination of full-page ads and 1/2
page ads, and should run once a week for 8 weeks on the day that
has the widest distribution numbers.

bd. In addition, BrownGreer should identify several additional
Spanish-language newspapers with readership along the
U.S./Mexico border (including on the Mexico side) to target for
1/2 and 1/4 page ads to run once a week for 8 weeks on the day
that has the widest distribution numbers.

c. Because of its relatively higher cost, Plaintiffs are willing to
consider foregoing running ads in the Arizona Republic.

4. Digital/Online

a. Plaintiffs agree with BrownGreer’s proposal to pay for display
notices to appear when users enter targeted keywords in top
search engines. We suggest a campaign of two months, which is a
significant reduction from our original proposal of one year.

b. Though the BrownGreer proposal doesn’t specifically discuss a
banner ad campaign for websites likely to be visited by the target
audience and Facebook social media ad displays, that is included
in the pricing information at the end of BrownGreer’s proposal
and something Plaintiffs would require.

In Plaintiffs’ view, some funds should be allotted to allow BrownGreer to partner
with private or NGO transnational victim identification services such as Global
Workers Justice Alliance, as well as the embassies of Mexico and other Latin
American countries, to try to locate additional individuals using available
information.

Claim Website

1, Plaintiffs agree with BrownGreer’s plan to establish an independent claim
website (in addition to a toll-free phone number and email account), to
provide information about how to make a claim in English and Spanish,
FAQs and responses, and downloadable claim forms. The domain name
and content should be approved by the parties.
Case 2:07-cv-02513-GMS Document 2334-1 Filed 11/05/18 Page 7 of 10

CONFIDENTIAL SETTLEMENT COMMUNICATION

COVINGTON & BURLING Lip SUBJECT TO FEDERAL RULE OF EVIDENCE 408

Page 3

E, Public Relations

1.

Plaintiffs agree with BrownGreer’s plan to leverage the high profile nature
of the case to conduct public relations outreach and digital
communications to reach additional outlets and audiences without cost.
Plaintiffs would need to approve any press release or other
communication that is distributed.

I. Claims Process

A. Claims Period

1.

The BrownGreer proposal does not identify a timeframe within which
claimants must submit a claim, but Plaintiffs suggest a timeframe of one
year from the start of the program.

B. Initial Application/Claim Form

1,

Plaintiffs are willing to agree to the basic components of the claim form as
set out by BrownGreer, including the requirement that claimants sign an
acknowledgement that if the claimant is found eligible for compensation
through the program, s/he waives the right to pursue litigation for
damages based on the same underlying conduct, regardless of the result.
Individuals who do not utilize the claims process will not have their rights
affected by the existence of the claims process.

The claim form confidentiality language will notify the claimants that if
their claim is objected to, the form and any supporting documents may be
shared with class counsel and Defendants.

To the extent Maricopa County is required to collect Social Security
number information by federal law, that information will be requested
only from individuals for whom it is required (e.g., those who make Track
B claims) and the form shall clearly state that not having a Social Security
number will not disqualify a person from receiving compensation.

C. Claims Adjudication

1.

Plaintiffs are comfortable with the claims review process set out by
BrownGreer, with the following caveats:

a. If Defendants object to any claim or document filed by a claimant,
then notice willbe provided to both the claimant and/or his/her
representative and class counsel. That notice will include a copy of
the objection filed by Defendants and any documents they submit.
The claimant and/or his/her representative and class counsel will
be given a reasonable opportunity to respond.
Case 2:07-cv-02513-GMS Document 2334-1 Filed 11/05/18 Page 8 of 10

COVINGTON & BURLING Lip

Page 4

CONFIDENTIAL SETTLEMENT COMMUNICATION
SUBJECT TO FEDERAL RULE OF EVIDENCE 408

The burden to establish the validity and value of claims is on the
claimant, but sworn declarations are to be treated as evidence
absent serious credibility issues or fraud concerns apparent in the
application. The unexplained absence of supporting
documentation that should be available to claimants can be taken
into account by the Clatms Administrator.

Sworn statements about the fact and length of detention by the
claimants will be presumed to be true unless MCSO comes
forward with reliable information to the contrary. However,
without documentation, MCSO cannot demonstrate reliable
information to rebut a sworn statement by a claimant, since MCSO
did not keep adequate or complete records of possible violations of
the Court’s preliminary injunction.

If insufficient information is provided with the initial application,
the administrator shall give the applicant a reasonable opportunity
to supplement the application. If the administrator determines
that an interview is necessary, measures will be taken to
accommodate applicants currently outside Arizona or the U.S.

Defendants may object to a claim or evidence filed by the claimant
after the claim is filed, but may not contest the determination by
the Claims Administrator. (Plaintiffs’ counsel do not have the
opportunity to contest determinations by the Claims
Administrator either; only the claimant does. The point of doing
this through a Claims Administrator is to make the process less
adversarial.)

Regarding confidentiality, Defendants were going to follow up on
what, if anything, would be required to be disclosed under Arizona
public records law, or whether we will need a confidentiality order
from the Court.

IV. Compensation Amount

A.

Based on the information and guidelines provided by the Court, the Claims
Administrator will determine the amount awarded to each eligible applicant.

Minimum Compensation

1.

Any individual who meets the requirements for showing that she or he
was detained by MCSO in violation of the preliminary injunction for any
period of time under one hour shall be awarded a base amount of $1500.
We have revised this number downward from our original proposal.

Any individual who meets the requirements for showing that she or he
was detained by MCSO in violation of the preliminary injunction for any
period of time over one hour shall be awarded a base amount of $3500.
Case 2:07-cv-02513-GMS Document 2334-1 Filed 11/05/18 Page 9 of 10

CONFIDENTIAL SETTLEMENT COMMUNICATION

COVINGTON & BURLING Lip SUBJECT TO FEDERAL RULE OF EVIDENCE 408

Page 5

C, Additional Factors Administrator Will Consider in Determining Compensation

1.

Each individual who meets the evidentiary requirements for showing that
s/he experienced the following and that these compensable harms were
proximately caused by MCSO’s violation of the preliminary injunction will
be awarded additional compensation as determined by the Claims
Administrator.

a) Physical harm that occurred during detention

b) Lost Property - value of property confiscated and expenses
incurred as a result of the confiscation and in trying to get it back

@) Car impounded - loss of time/money in getting car back
{2) Money taken
(3) Credit/debit cards taken

(4) Identification taken - loss of time/money in getting
identification returned or replaced

(5) Other items

c} Ongoing physical harm that occurred as a result of detention and
associated pain and suffering

d) Medical bills paid or other out of pocket costs that arose as a result
of detention
e) Significant (.e., more than ordinary) emotional harm that

occurred as a result of detention and associated costs

f) Detention (and length of detention) by ICE/Border Patrol

g) Lost wages, foregone employment opportunities or loss of job
(1) Dollar amount of wages lost as a result of being detained

(2) Other costs associated with lost job, i-e., days spent trying
to find new job

h) Other provable harms
(1) E.g., if they incurred legal fees, or lost housing/had to find
other houses as a result of detention and associated

OXPECISES.

i) Other, aggravating circumstances
Case 2:07-cv-02513-GMS Document 2334-1 Filed 11/05/18 Page 10 of 10

CONFIDENTIAL SETTLEMENT COMMUNICATION
COVINGTON & BURLING Lip SUBJECT TO FEDERAL RULE OF EVIDENCE 408

Page 6

Vv. Program Reports

A. Plaintiffs are comfortable with BrownGreer’s proposal to create a portal for the
parties to view/ download reports relating to the program. Such reports should
include, among other information, data about processing times for claims.

B. BrownGreer should agree to make itself available for providing any reports
directly to the Court.
